Motion Denied and Order filed May 14, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00690-CR
                                ____________

               HERBERT GARFILED GARDNER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1372136


                                    ORDER

      Appellant is represented by appointed counsel, Patti Sedita. Appellant’s brief
was originally due January 14, 2015. We granted a total of 90 days extension of
time to file appellant’s brief until April 15, 2015. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On April 28, 2015, counsel filed a further
request for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Patti Sedita to file a brief with the clerk of this court
within 30 days of the date of this order. If counsel does not timely file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Christopher, Brown and Wise